Citation Nr: 1214922	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension. 

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of service connection for a stomach disability, bilateral hearing loss and tinnitus, along with the reopened claim of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO continued a previous denial of service connection for hypertension. 

2.  The evidence associated with the claims folder subsequent to the RO's March 2007 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for hypertension.   


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Veteran's claim of service connection for hypertension is being reopened.

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has been rendered moot by the Board's complete grant of the benefit sought on appeal.

II.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The Veteran was originally denied service connection for hypertension in a December 1985 rating decision.  He was notified of this decision and his appeal rights but did not initiate an appeal of that denial.  Subsequent rating decisions in July 1995 and in July 1999 continued to deny to reopen the claim of service connection for hypertension.  

Thereafter, in November 2006, the Veteran attempted to reopen his previously denied claim.  That issue was denied in a March 2007 rating decision.  He was notified of this decision and of his appeal rights in an April 3, 2007 letter but did not initiate an appeal of that denial.  

When the Veteran's claim of entitlement to service connection for hypertension was denied in March 2007, the record contained the Veteran's service treatment records and VA treatment records.  

Based on this evidence, the March 2007 rating decision continued the prior denial of service connection for hypertension.  The basis of the continued denial was the lack of evidence showing that the Veteran developed hypertension during service (in other words, a deficiency in the second Shedden element). 

As explained, the Veteran's claim of service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence since March 2007 raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the March 2007 rating decision includes VA treatment records, an excerpt from his service personnel records, the April 2011 hearing transcript, and a statement from H.F.  

In a statement received in March 2009, H.L. reported that he served with the Veteran and recalls that he was taking medication for high blood pressure in 1973. 

This evidence is "new" in that it was not of record at the time of the March 2007 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had hypertension during service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has been diagnosed with hypertension, and has submitted lay evidence indicating that his hypertension developed during his service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for hypertension will be addressed in the Remand portion of this decision.]  

ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for hypertension, the appeal to this extent is allowed, subject to further action as discussed below.  


REMAND

The Veteran testified during the April 2011 hearing that he served in the Army Reserves from 1972 to 1977.  Upon review, however, the Veteran's DD-214 indicates that he was released to the Army National Guard of Texas following his December 1972 separation from service, and a Record Of Assignments documents that he separated from the Army National Guard in January 1974, not 1977.  

Accordingly, on remand, an effort should be made to determine whether the Veteran served in the Army Reserves between 1974 and 1977.  

In addition, as the Veteran submitted a lay statement from H.L. which reported that he was taking medication to control his hypertension in 1973, an effort should be made to determine whether any of his service in the Army National Guard of Texas was federalized.  His treatment and personnel records for this period of service must also be obtained.  

The record also indicates that the Veteran had received disability benefits from the Social Security Administration (SSA).  See a November 1990 VA treatment record.  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Here, the medical and legal documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  

The possibility that SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that these issues must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

With respect to the issue of service connection for a stomach disability, the Veteran's service treatment records document that he complained of recurrent vomiting after eating in October 1972.  Currently, the Veteran has been diagnosed with multiple gastric polyps in the body and antrum of his stomach.  See a September 2007 VA treatment record. 

Based on this evidentiary posture, the Board finds that this issue contains a medical question which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

This question concerns whether the Veteran's current gastric polyps are a result of the symptoms he experienced while on active duty or are otherwise related to his military service.  This question must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

With respect to the Veteran's bilateral hearing loss and tinnitus claims, during the April 2011 hearing, the Veteran testified that he suffered acoustic trauma during service.  Specifically, the Veteran indicated that his military duties included exploding ammunition while on active duty and using a jackhammer while in the Army National Guard.  See the hearing transcript, pages 3-4.  In this capacity, the Board notes that the Veteran's service personnel records document that his military occupational specialty (MOS) was an ammo storage specialist during service and a bridge specialist while in the National Guard.  Accordingly, based on the Veteran's MOS and his credible testimony, the Board finds that exposure to acoustic trauma is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). 

The record reflects that the Veteran was afforded a VA audiological examination in October 2007.  After reviewing the claims folder and conducting a clinical evaluation, the examiner opined that "it is less likely as not that the [V]eteran's hearing loss and tinnitus are related to acoustic trauma while serving as an ammunitions specialist from 1971 to 1972.  The Veteran's service medical records indicate normal pure tone thresholds from 500 through 4000 hertz in both ears at his induction physical in 1970 and normal pure tone thresholds in both ears at his separation physical in 1972."  

Upon review, the opinion contained in the October 2007 VA examination is inadequate for adjudication purposes.  Specifically, VA laws and regulations do not require in-service complaints of or treatment for hearing loss disability in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore the Veteran should be afforded another VA examination for hearing loss and tinnitus, to include an opinion on the etiology of the disabilities.  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Attempt to verify all periods of the Veteran's active duty for training in the Army Reserves with the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, to include from 1974 to 1977.  If any such service is identified, his service treatment records and service personnel records from these periods should be obtained.  All efforts to obtain such records should be documented in the claims folder.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Texas National Guard, the Adjutant General of the State of Texas, the NPRC, and/or any other appropriate repository of records to confirm the Veteran's dates of active duty for training between December 1972 and January 1974, whether any active duty for training was authorized under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, and obtain service treatment records from this period.  All efforts to obtain such records should be documented in the claims folder.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a copy the SSA decision awarding benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Then schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed stomach disability, to include the diagnosed gastric polyps.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that he has a stomach disability that is related to his military service, to include the documented complaints of vomiting after eating.  A complete rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

5.  Then schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's noise exposure, ear trauma, and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  In this regard, the Board notes that the VA examiner must accept as fact that the circumstances of the Veteran's service as an ammunition storage specialists and bridge specialist exposed him to acoustic trauma. 

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's currently-diagnosed sensorineural hearing loss and tinnitus is related to service, to include acoustic trauma in service.  A complete rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

6.  After completing all indicated development, readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


